                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

DALE KEVIN MCNEILL,                          )
                                             )
                Plaintiff,                   )
                                             )
         V.                                  ) Civ. Action No. 16-757-CFC
                                             )
DONALD SNOW, et al.,                         )
                                             )
                Defendants.                  )

                                        MEMORANDUM

I.       INTRODUCTION

         The plaintiff, Dale Kevin McNeil! ("Plaintiff'), an inmate at the Howard R. Young

Correctional Institution ("HRYCI") in Wilmington, Delaware, commenced this civil rights

action pursuant to 42 U.S.C. § 1983 on August 29, 2016.

II.      BACKGROUND

         On October 5, 2018, Plaintiff filed a second letter/motion for injunctive relief

seeking medical care.        (D.I. 35) Plaintiff states he has narcolepsy and has not

received any of his medication since his incarceration in July 2014.       Plaintiff would like

a new face mask and a brain scan.         He also states that he is receiving medication for

other conditions, but disagrees with the medication provided because it is destroying his

liver.   Defendants oppose.      (D.I. 37, 38)

Ill.     STANDARD OF REVIEW

          A party seeking a preliminary injunction must show:      ( 1) a likelihood of success

on the merits; (2) that it will suffer irreparable harm if the injunction is denied; (3) that

granting preliminary relief will not result in even greater harm to the nonmoving party;
and (4) that the public interest favors such relief.    Kos Pharmaceuticals, Inc. v. Andrx

Corp., 369 F.3d 700, 708 (3d Cir. 2004) (citation omitted).       "Preliminary injunctive relief

is 'an extraordinary remedy' and 'should be granted only in limited circumstances."'           Id.

(citations omitted).   Because of the intractable problems of prison administration, a

request for injunctive relief in the prison context must be viewed with considerable

caution.   Abraham v. Danberg, 322 F. App'x 169, 170 (3d Cir. 2009) (citing Goff v.

Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

IV.    DISCUSSION

       Plaintiff's medical records have been reviewed by two different physicians.         Both

indicate there is no diagnosis for narcolepsy, but there is a diagnosis of sleep apnea.

Plaintiff is treated for this condition with a CPAP machine.      Medical defendants have

notified the appropriate personnel about the mask used for Plaintiff's CPAP machine

and, if it is moldy, it will be replaced.   Upon his incarceration, Plaintiff continued with

two different drugs used for the treatment of sleep disorders until February 1, 2017

when he asked to stop the medication due to side effects and ineffectiveness.

       Plaintiff receives medication for chronic pain and his kidney functions are

monitored.    Plaintiff received a CAT scan on May 18, 2015 to assess any brain

damage following an assault.        Both physicians indicate there are no signs/symptoms

suggestive of brain/head pathology.         Finally, Plaintiff has been seen in the chronic care

clinic every three months since his incarceration.

       "[A] prisoner has no right to choose a specific form of medical treatment," so long

as the treatment provided is reasonable.        Harrison v. Barkley, 219 F.3d 132, 138-140


                                                 2
(2d Cir. 2000).      An inmate's claims against members of a prison medical department

are not viable under§ 1983 where the inmate receives continuing care, but believes

that more should be done by way of diagnosis and treatment and maintains that options

available to medical personnel were not pursued on the inmate's behalf.          Estelle v.

Gamble, 429 U.S. 97, 107 (1976).       Finally, "mere disagreement as to the proper

medical treatment" is insufficient to state a constitutional violation.   See Spruill v. Gillis,

372 F.3d 218,235 (3d Cir. 2004) (citations omitted).

        Plaintiff's medical conditions are monitored, and he receives medical care.

Given the record before the Court, Plaintiff has not demonstrated the likelihood of

success on the merits or that he will suffer irreparable harm if the motion is denied.

Therefore, injunctive relief is not appropriate.

V.      CONCLUSION

        For the above reasons, the court will deny Plaintiff's second letter/motion for

injunctive relief.    (D.I. 35)

       An appropriate order will be entered.




                                                   UNITED STATES DISTRI

November/4 ,2018
Wilmington, Delaware




                                               3
